ITEMID: 001-113164
LANGUAGEISOCODE: ENG
RESPONDENT: LVA
BRANCH: ADMISSIBILITY
DATE: 2012
DOCNAME: BUKS v. LATVIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Alvina Gyulumyan;Corneliu Bîrsan;Egbert Myjer;Ineta Ziemele;Ján Šikuta;Luis López Guerra;Nona Tsotsoria
TEXT: 1. The applicant, Mr Agris Buks, is a Latvian national, who was born in 1967 and lives in Vārve Parish, Latvia.
2. The Latvian Government (“the Government”) was represented by their Agent, Mrs I. Reine.
3. The facts of the case, as submitted by the parties, may be summarised as follows.
4. In 2000 the applicant was diagnosed with diabetes, type II. From February 2001 the applicant needed to receive regular injections of insulin.
5. On 31 October 2001 he was arrested on suspicion of involvement in the organising of human trafficking. On the same day he was admitted to Rīga Hospital No 1. Two days later the applicant was transferred to the hospital wing of Rīga Central Prison, where he remained until 20 December 2001 when he was transferred to the medical unit of Matīsa Prison.
6. On 4 September 2002 the lower court found the applicant guilty, sentenced him to three years’ imprisonment and ordered the confiscation of his property. The appellate court on 26 November 2002 took the applicant’s poor health into consideration as well as the fact that the applicant could not be provided with proper medical treatment in prison. As a result the court reduced his sentence by one year.
7. In March 2003 the applicant was transferred to Jelgava Prison, from which he was released on 31 October 2003 after having served his sentence.
8. According to the applicant, on his admission to the medical unit of Matīsa Prison he was informed that owing to insufficient funds the prison was not in a position to provide him with insulin, and that he had to rely on his relatives to obtain it for him.
9. From 13 to 28 March 2002 the applicant was held in a disciplinary cell in Matīsa Prison for having committed a disciplinary offence. According to the applicant’s submission, he had had to inject himself with insulin there despite conditions being insanitary.
10. Meanwhile, from 29 May to 19 June 2002 and from 19 August to 9 September 2002 the applicant was held in the Kuldīga Police Department short-term detention unit in order to ensure his attendance at the court hearing in Kuldīga. According to the applicant, the conditions there amounted to torture in that he had been denied a consultation with a doctor and food was provided only once per day.
11. At the applicant’s request the Inspectorate for Quality Control of Medical Care and Working Capability (“the MADEKKI”) assessed the adequacy of the medical care received by the applicant in Matīsa Prison in 2002 and 2003.
12. In its report of 10 May 2002 the MADEKKI found no infringement of the applicant’s right to medical treatment over the period from October 2001 to May 2002. In the course of preparing the report a representative of the MADEKKI met with the applicant, who did not raise any complaints regarding the quality of medical care he had received. The inspectorate observed that, before the arrest, the applicant’s doctor had repeatedly recommended that he visit an endocrinologist but the applicant had not done so, blaming his busy schedule. The inspectorate concluded that the applicant had been injecting insulin himself following the doctor’s recommendations, and monitoring his sugar levels with the use of a glucometer. The applicant’s overall state of health was considered to be stable.
13. In several letters dated 26 February, 1 July and 17 September 2003 the Prisons Administration dismissed the complaints which the applicant had brought regarding the medical care he had received and the fact that he had not been provided with insulin in Matīsa Prison. The Prisons Administration noted, in particular, that under the State medical system the applicant’s relatives were allowed to obtain insulin and syringes free of charge on his behalf.
14. On 10 and 13 October 2003 the applicant addressed a similar complaint to the MADEKKI and the Office of the Prosecutor. The applicant also drew the MADEKKI’s attention to the poor conditions in the Kuldīga Police Department.
15. On 24 November 2003 the MADEKKI drew up a second report concerning the medical care the applicant had received in Matīsa Prison. It observed that his entire stay in Matīsa Prison had been spent in the medical unit, where he had been regularly examined by doctors. It noted that the applicant’s sugar level was 14-18 mmol/l and he had been injecting himself with insulin and testing his sugar levels.
16. With regard to the supply of insulin to the applicant, the MADEKKI concluded that during his stay in Matīsa Prison the administration had failed to furnish him with insulin; that the laboratory testing of his sugar levels had not been carried out regularly, and that he had not had a consultation with an endocrinologist.
17. With regard to the complaint of a lack of medical care in Kuldīga Police Department unit from 29 May to 19 June 2002 and from 19 August to 9 September 2002, the MADEKKI noted that the medical unit of Matīsa Prison had informed the Kuldīga Police Department that the applicant was permitted to use insulin, certain medications and a glucometer. The MADEKKI observed that the applicant had not raised any health-related complaints while in the Kuldīga short-term detention unit, where he had been provided with the standard diet for detainees.
18. The Office of the Prosecutor in its letter of 4 November 2003 reminded the applicant that according to his agreement with the medical unit of Matīsa Prison, from 20 December 2001 to 5 March 2003 he had agreed to supply the insulin himself. In the same letter the Office of the Prosecutor stated that on 16 October 2002 the Prisons Administration had purchased insulin especially for the applicant which he had used until his transfer to Jelgava Prison on 5 March 2003. The applicant did not complain in this respect to a higher prosecutor.
19. The applicant’s medical file, as summarised by the MADEKKI’s reports mentioned above, show that he was diagnosed with diabetes type II in February 2000. From February 2001 he was recommended insulin treatment because his sugar levels occasionally reached 16-17 mmol/l. Every two months, on average, the applicant’s doctor would issue repeat prescriptions for about twenty doses of insulin (Monotard). In response to the applicant’s complaints that his sugar levels occasionally reached 18 mmol/l the doctor had recommended, on at least two occasions, that the applicant attend self-care and awareness clinics for diabetic patients. The report reveals that the applicant had not done so.
20. From 2 November to 20 December 2001 the applicant received medical treatment in the prison hospital where he was seen by various specialists. The sugar level in his blood and urine was monitored twice a week on average. By 28 November 2001, according to prison hospital records, the applicant’s health had improved; he declined to increase his dose of insulin and agreed on a particular course of treatment with the doctor at the prison hospital.
21. On 10 and 15 January 2002, the applicant underwent medical examinations and was then admitted to the prison hospital on 19 January 2002, where he remained until 24 January 2002, because he was suffering from hyperglycaemia.
22. On the applicant’s discharge from the hospital in November 2001 and again in January 2002 it was recommended that he have his blood and urine sugar levels monitored and be given a tailored diet and medication, including insulin. In the medical unit of Matīsa Prison he was prescribed insulin and two kinds of medication as recommended.
23. On 21 February 2002 the applicant’s health was assessed by a medical consultative commission at Matīsa Prison, which prescribed a particular treatment including an injection of insulin twice per day. The follow-up of the treatment was carried out on average once a week until June 2002. After he had been transferred to the disciplinary cell he was authorised to use two other kinds of medication brought from home.
24. On 19 and 24 July and 1 and 5 August the applicant’s sugar levels had increased so he was repeatedly admitted to the prison hospital in the period from 8 August to 15 August 2002, when he was discharged from the hospital at his own request.
25. The applicant was visited by a doctor before and after his transfer to the Kuldīga Police Department on 27 May, 20 June, 15 August and 11 September 2002. He had not raised any complaints and his health was considered to be satisfactory.
26. According to a medical report from Ventspils hospital, the applicant’s former doctor gave the applicant’s wife prescriptions for insulin and the other medicine, at her request, on separate occasions in December 2001, February and April 2002.
27. At the Government Agent’s request on 9 July 2009 the Prisons Administration explained that under the State – financed health programme, as in force at the material time, all diabetic patients in Latvia received insulin and syringes free of charge, while detention facilities were obliged to purchase insulin for detainees suffering from diabetes from their budgets. Owing to insufficient funds available for medication, the administration of the prison authorised diabetic detainees to receive insulin from outside the prison. Usually family members received prescriptions for insulin from the detainee’s former doctor and brought the insulin to the detainee in prison.
28. In response to the Government Agent’s questions, the Health Inspectorate (Veselības Inspekcija) explained that the minimum healthcare requirements of diabetic patients comprised the regular administering of medication, monitoring of sugar levels and treatment for hypoglycaemia. Blood tests should be carried out as required. There was no vital need for an endocrinologist if the sugar levels were satisfactory.
29. The Inspectorate also noted that it was of crucial importance that diabetic patients had an understanding of their illness. Since there was no special “diabetic diet”, by monitoring the sugar levels of the patient the amount of insulin was to be adjusted according to the quantity of food taken.
30. Regulations no. 358 of the Cabinet of Ministers of 19 October 1999 concern the provision of medical assistance to convicted and detained persons in their place of custody (see Leitendorfs v. Latvia (dec.), no. 35161/03, § 27, 3 July 2012).
